      Case 1:20-cv-04741-PAE-OTW Document 20 Filed 11/02/20 Page 1 of 1




November 2, 2020

Via CM/ECF
The Honorable Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street, Room 20D
New York, NY 10007

              RE:     Pavon Hernandez, et al. v. Gemini Diner Inc., et al.; 20-cv-04741

Your Honor,

        This office represents the Defendants in the aforementioned matter. We write jointly with
the consent of Plaintiff’s counsel to request an extension of time to answer or otherwise respond
to the complaint. The court recently adjourned and rescheduled the Initial Case Management
Conference to November 17, 2020 at 12:30 pm. The Defendants respectfully request the deadline
to answer or otherwise respond to the complaint be extended to November 17, 2020.

       By email dated, October 30, 2020, the undersigned requested consent from Plaintiff’s
counsel for this extension. Plaintiff’s counsel responded granting us consent.

       We appreciate Your Honor’s consideration.

Respectfully submitted,

/s/ Andreas Koutsoudakis_
Andreas Koutsoudakis, Esq.
